Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 1 of 26

                                         EXHIBIT A

 District Court, Denver County, Colorado
 1437 Bannock Street
 Denver, Colorado 80202                                   DATE FILED: November 13, 2020 2:42 PM
 (720) 865-8301                                           FILING ID: CB0FDD18E04B6
 STEPHEN GORSHOW                                          CASE NUMBER: 2020CV33867


           Plaintiff,
 v.

 EQHEALTH SOLUTIONS; INDIVDUAL
 DEFENDANT, GLEN J. GOLEMI; INDIVIDUAL
 DEFENDANT, DR. RON RITCHEY; INDIVIDUAL
 DEFENDANT, HEATHER WICKER; INDIVIDUAL
 DEFENDANT, CHRISTINE GATLIN; INDIVIDUAL
 DEFENDANT, KATHERINE DENNEY; INDIVIDUAL
 DEFENDANT, KATRINA FEYINTOLA; INDIVIDUAL
 DEFENDANT, JOHN DOE AND INDIVIDUAL
 DEFENDANT, JANE DOE.

           Defendants.                                                  ▲Court Use Only ▲

 Attorney for Plaintiff:
 Offices of John W. McKendree,
 Lawyer and Consultant                                           Case Number:
 John W. McKendree, #1209
 1287 S. 8th Ave., I-172                                         Div:
 Brighton, CO 80601
 Phone Number: (303) 618-8780                                    Crtrm:
 E-mail: jwm@mckendreelaw.com

                         VERIFIED COMPLAINT AND JURY DEMAND


       Plaintiff, STEPHEN GORSHOW, M.D., FACP, by and through his attorney of record,

John W. McKendree, OFFICES OF JOHN W. McKENDREE, LAWYER AND

CONSULTANT, hereby respectfully submits this VERIFIED COMPLAINT AND JURY

DEMAND and alleges and avers as follows:

                             JURISDICTION, VENUE and PARTIES

      1.          Jurisdiction is proper in this Honorable Court pursuant to 28 U.S.C. § 1331 and

28 U.S.C. § 1983, as well as the First, Fourth, Fifth and Fourteenth Amendments to the United

                                                  1
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 2 of 26




States Constitution, based upon the fact that Defendant conducts and transacts business within

the State of Colorado, the events which give rise to this Verified Complaint and Jury Demand

occurred within the State of Colorado, and Plaintiff suffered injuries, damages and losses as a

result of Defendant’s unlawful and discriminatory conduct as alleged herein, in the State of

Colorado.

       2.      Venue is appropriate in the District Court, County of Denver, State of Colorado,

based on the fact that Plaintiff was employed and performed his duties within the State of

Colorado, and Defendant’s illegal actions, as alleged herein, were committed within the State of

Colorado.

       3.      Plaintiff, Stephen Gorshow, M.D., FACP [Hereafter, “Plaintiff” and/or “Dr.

Gorshow”, formerly employed by eQHealth Solutions, is a resident of the State of Colorado, and

currently resides at 11570 East Dorado Avenue, Englewood, Colorado 80111.

       4.      Defendant eQHealth Solutions [Hereafter, “Defendant EQHS”], is a health care

quality improvement, utilization management and health information technology organization,

headquartered in Baton Rouge, Louisiana, doing business in multiple cities throughout the

United States, specifically including, their Colorado Division located at 303 East 17th Avenue,

Suite 325, Denver, CO 80203.

       5.      Individual Defendant, Glen J. Golemi [Hereafter, “Individual Defendant,

Golemi”] at all times material, was the Chief Executive Officer for Defendant EQHS and

performed duties for the State of Colorado.

       6.      Individual Defendant, Dr. Ron Ritchey [Hereafter, “Individual Defendant, Dr.

Ritchey”], at all times material, was the Chief Medical Officer for Defendant EQHS and

performed duties for the State of Colorado.



                                                2
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 3 of 26




       7.      Individual Defendant, Heather Wicker [Hereafter, “Individual Defendant,

Wicker”], at all times material, held the title of State Director, Colorado Government Operations

for Defendant EQHS and performed duties for the State of Colorado.

       8.      Individual Defendant, Christine Gatlin, PhD, MHA, RN, [Hereafter, “Individual

Defendant, Gatlin”] at all times material held the title of Vice President of Human Capital for

Defendant EQHS and performed duties for the State of Colorado.

       9.      Colorado Department of Health Care Policy and Financing [Hereafter, “HCPF”],

oversees and operates Health First Colorado (Colorado's Medicaid Program), Child Health Plan

Plus (CHP+), and other public health care programs for Coloradans who qualify; and office out

of 1570 Grant Street Denver, CO 80203-1818; Phone: (303) 866-2993.

       10.     At all times material, Individual Defendant, Katherine Denney [Hereafter,

“Individual Defendant Denney”] was the Contract Team Lead for the Utilization Management

(UM) Program, HCPF; and executed her job duties for HCPF in the State of Colorado at 1570

Grant Street Denver, CO 80203-1818.

       11.     At all times material, Individual Defendant, Katrina Feyintola [Hereafter,

“Individual Defendant Feyintola”] was the UM Contract Manager for the Utilization

Management (UM) Program, HCPF; and executed her job duties for HCPF in the State of

Colorado at 1570 Grant Street Denver, CO 80203-1818.

       12.     At all times material, Individual Defendants John Doe and Jane Doe, maliciously

acted in their individual capacity and executed their respective job duties for HCPF at 1570

Grant Street Denver, CO 80203-1818, and intentionally interfered with rights of the Plaintiff;

Plaintiff requests Leave to amend this Verified Complaint and Jury Demand once their identities

are known.



                                                3
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 4 of 26




         13.      Plaintiff’s Claims are for Harassment and Disability Discrimination in Violation

of the Americans with Disabilities Act (ADA) 42 U.S.C. § 12101; Disability Discrimination in

Violation of the Colorado Anti-Discrimination Act, C.R.S. 24-34-401 et seq.; Wrongful

Harassment Resulting in Forced Termination in Violation of the Public Policy of the State of

Colorado; Conspiracy; Promissory Estoppel; Unlawful Interference in Violation of §1983; and

for Violation of Plaintiff’s Rights under the First, Fifth and Fourteenth Amendments to the

United States Constitution.

                                       GENERAL ALLEGATIONS

         14.      Plaintiff incorporates herein by reference each and every allegation contained in

¶¶1-13 of this Verified Complaint and Jury Demand.

         15.      Plaintiff has been diagnosed with Ménière's Disease1 and is therefore disabled and

a protected member under the Americas with Disabilities Act (ADA).

         16.      Plaintiff has been diagnosed with Ménière's Disease and is therefore disabled and

a protected member under the Colorado Anti-Discrimination Act (CADA).

         17.      Plaintiff was diagnosed with Ménière's Disease [Hereafter, “disability”] in 2002-

2003, although he has not, and did not allow this diagnosis to preclude him from working; and

has continuously and successfully held employment throughout the past 17 plus years.

         18.      In 2013-2014, Plaintiff’s disability began to worsen as the hearing in both of his

ears deteriorated severely.

         19.      In June 2014, Plaintiff was fortunate enough to receive a cochlear implant in his

right ear, which literally saved his life and resulted in his ability to continue working as a



1
 A chronic and rare disorder of the inner ear that causes episodes of severe vertigo, tinnitus, and hearing
impairment which gradually or sometimes, suddenly worsens over time.

                                                         4
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 5 of 26




Physician Executive without interruption, despite persistent impairment in hearing, constant

tinnitus and periodic episodes of prolonged, severe vertigo.

       20.     Although able to perform his job duties, as a result of his disability, the Plaintiff

did continue to have significant difficulty understanding conversation in situations with

increased background noise, or any decrease in sound quality, such as telephonic conversations

with individuals using speaker phones.

       21.     On or about March 6, 2017, Plaintiff began his employment with Defendant

EQHS, as the Senior Medical Director.

       22.     The Plaintiff performed his duties for Defendant EQHS, who, at all times

material, held a contract with HCPF, for the State-Wide Medicaid Program.

       23.     The Plaintiff’s primary duties, performed in EQHS’ Colorado office, were to

review cases for propriety and medical necessity under Medicaid, advise EQHS and HCPF on

these issues, and testify in Hearings relating to Medical Necessity Denials before State

Administrative Law Judges.

       24.     Defendant EQHS, at all times material, had a contract with HCPF to perform

utilization reviews for Medicaid Beneficiaries, including Prospective Reviews, Retrospective

Reviews, and Medical Necessity Reviews, utilizing nationally recognized evidence based on

Prior Authorization Request (PAR) review criteria; under the contract, HCPF had to approve all

senior level EQHS positions in the State.

       25.     Plaintiff notified Defendant EQHS about his hearing impairment when he was

hired in March 2017; this notification included direct communications both with Individual

Defendant, Gatlin, and Individual Defendant, Golemi of Defendant EQHS.




                                                  5
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 6 of 26




        26.      Thereafter, in August 2017, the Plaintiff contacted Individual Defendant, Golemi

regarding the cochlear implant which the Plaintiff had implanted in 2014; the Plaintiff indicated

that he had Meniere’s Disease which had taken away approximately 80% of his hearing, but

described the implant as a “life-changing medical miracle” which addressed his hearing loss and

allowed him to lead a productive life at work, and a meaningful life with his family.

        27.      Although Plaintiff’s prior cochlear implant surgery had been covered by his prior

employer, the Plaintiff discussed with Individual Defendant, Golemi, the need and necessity of a

replacement external processor, which was required for the cochlear implant to continue

working.

        28.      At the time, Defendant EQHS’ health plan excluded coverage for cochlear

implants for adults, and the Plaintiff requested that EQHS, remove the exclusion. Individual

Defendant, Golemi responded that they had just moved from a fully-insured health plan to a

partially self-funded plan and that he would look into the process for removing an exclusion.

        29.      A few days later, Individual Defendant, Golemi informed the Plaintiff that he had

authorized Defendant EQHS’ Human Resources to cover the cochlear implant as a one-time

exception to the plan’s exclusion, based on the Plaintiff’s pre-existing circumstances.

        30.      Thereafter, as time went on, the Plaintiff began to work with officials and

employees of HCPF, and they too, became aware of Plaintiff’s disability; specifically, Ms. Joey

Gallegos, who at all times material was an Appeals Representative of HCPF.

        31.      In or about November 2018, the Plaintiff began working with Individual

Defendant, Feyintola2, of HCPF in addition to Individual Defendant Denney and others from

HCPF, on matters dealing with Appeals Hearings.


2
 At this time, Individual Defendant Feyintola took over Individual Defendant Denney’s position as Um Contract
Director, and Individual Defendant Denny became a UM Contract Lead.

                                                        6
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 7 of 26




        32.      In December, 2018, the Individual Defendants of HCPF alleged that the Plaintiff

“refused” to perform his “assigned duty” as he was directed to unlawfully make false statements

under oath in Court at the direction of HCPF officials, designed to obfuscate the real reason for

the denials, which was an unwritten HCPF policy to deny a specific medical service to a specific

class of Medicaid recipients3.

        33.      As a consequence of the Plaintiff’s refusal, Officials of HCPF were dismayed that

the Plaintiff refused to commit perjury at their direction in order to protect officials of HCPF

from having to reveal the truth; thereafter, Individual Defendants of HCPF began their unlawful

quest to discredit the Plaintiff’s performance and professional competence, which actions were

motivated by personal animus and maliciously motivated to intentionally harm the Plaintiff.

        34.      A review of Plaintiff’s employment history with Defendant EQHS, will reveal

that he had no record of disciplinary action regarding his performance or competence; in fact, he

was awarded a salary increase in March, 2019.

        35.      In addition to the Plaintiff’s heavy caseload of testifying on behalf of HCPF at

Medicaid Appeal Hearings, the number of Physician Case Reviews that were assigned in early

2019 up through August 2019, will evidence that the volume had tripled from 300 per month to

900 per month.

        36.      The tripling of Case Reviews in addition to the Plaintiff’s other assignments

caused the Plaintiff considerable stress and an intensification of his disability symptoms,

working 12-hour days and on weekends, attempting to handle the volume of work placed upon

him.



3
 The incident described matured on December 6, 2018, over the issue of Continuous Glucose Monitors (CGM);
when the Plaintiff refused to testify that the denial occurred because CGMs were not medically necessary for
adults when in fact they were.

                                                       7
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 8 of 26




       37.     In addition, and due to his competence, knowledge and experience, the Plaintiff

was assigned and devoted many hours to training and mentoring another Physician who began

working for Defendant EQHS in mid-April, 2019.

       38.     Moreover, in late 2018- early 2019, there were newly hired HCPF employees who

acted in their individual capacity for individual motives and, maliciously made false reports of

and concerning the Plaintiff’s performance and competence and/or therefore misconstrued the

Plaintiff’s comprehension and competency during conference calls.

       39.     At this time, the maliciously false and unlawful reports made by Individual

Defendants of HCPF were not revealed to the Plaintiff, and therefore, the Plaintiff was unaware

of any allegedly claimed performance or competence issues.

       40.     In July of 2019, Individual Defendant, Wicker, pretextually alerted Defendant

EQHS’ corporate office that the Plaintiff’s performance had been declining over a several-month

period; concerns about the Plaintiff’s performance were discussed in secret; derogatory and

defamatory statements were uttered and published, not only by Defendant EQHS officials and

employees, but also by multiple individuals of HCPF, with the absence of any attempt to find the

root cause in order to find resolution, and acting with malice towards the Plaintiff.

       41.     On September 19, 2019, the Plaintiff was contacted by Individual Defendant,

Ritchey, who stated he would be making an “unfriendly visit”; when the Plaintiff inquired of

Individual Defendant, Wicker, if she had any knowledge of and concerning complaints or issues

dealing with his performance or any knowledge of and concerning this visit, Individual

Defendant, Wicker malevolently denied any knowledge.

       42.     Likewise, on September 19, 2019, the Plaintiff inquired of his immediate

supervisor, Ms. Duckworth, if she had any knowledge of and concerning complaints from HCPF,



                                                 8
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 9 of 26




to which she responded, she did not know4 and that she would contact Individual Defendant

Golemi.

        43.      Each of these Individual Defendants of HCPF, unlawfully and conspiratorially

communicated with the Individual Defendants of EQHS, and together, these Individual

Defendants uttered and published their unlawful and pretextual “concerns” that, among other

issues, the Plaintiff’s performance was “substandard and unacceptable”; subjecting the Plaintiff

to ridicule, humiliation, intimidation and insult; subsequently altering the conditions of his

employment and creating a hostile working environment.

        44.      Instead of bringing these concerns to the Plaintiff in order to provide him with due

process, Individual Defendants, acting in their individual capacity and with their own personal

malice and animus, began to pretextually compile an exaggerated list of what they deemed to be

“concerns” regarding the Plaintiff’s performance and competency issues.

        45.      Included in the performance concerns were falsely alleged issues relating to the

Plaintiff’s “productivity, forgetfulness, inability to use systems he had previously used, and

avoidance of cases.”

        46.      Upon information and belief, the Plaintiff later understood that the discriminatory

and maliciously motivated statements uttered and published by the Individual Defendants of

HCPF and EQHS, commenced approximately in February, 2019, without Plaintiff’s knowledge

or opportunity to set the record straight and with a malicious pretextual motivation.

        47.      As a result of each of the Individual Defendants of HCPF’s, unlawful and

maliciously discriminatory reports to Defendant EQHS, the Individual Defendants of EQHS



4
 Demonstrating that the Individual Defendants had no intention of providing the Plaintiff with Due Process by
allowing his Supervisor to voice the concerns in order for there to be an understanding of why these alleged
performance issues were suddenly occurring.

                                                        9
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 10 of 26




began to conspire by discriminatorily and pretextually collecting detrimental information about

the Plaintiff’s performance; speaking to the Plaintiff’s co-workers and Individual Defendants of

HCPF without his knowledge and without taking the Plaintiff’s disability or workload into

consideration or providing Plaintiff the opportunity to give evidence of the entire truth of the

matter.

          48.    During this time wherein information was being collected from Individual

Defendants of EQHS and Individual Defendants of HCPF, no one from Defendant EQHS or

HCPF contacted the Plaintiff regarding any complaints or concerns regarding his performance or

competence, nor did they take into account, the Plaintiff’s disability or provide him due process

or accommodation; curiously, the alleged performance issues of the Plaintiff were not

sufficiently severe as to cause a direction for him to cease working for several months.

          49.   By their actions, involving secret conspiratorial communications by the Individual

Defendants, with multiple employees of both Defendant EQHS and HCPF, regarding negative

perceptions of the Plaintiff, the Individual Defendants of EQHS and HCPF undoubtedly caused

rumors to circulate among Plaintiff’s associates about his “decreased competence”; as a result of

these discriminatory and malicious actions, an unlawful hostile work environment was created

and magnified awareness among his associates of every minor error the Plaintiff may have made.

          50.    Thereafter, Individual Defendants, Ritchey, Gatlin and Golemi of EQHS,

motivated by personal animus and maliciously motivated to harm the Plaintiff, conspiratorially

determined that the Plaintiff would need to be removed from the HCPF interactions and duties

due to HCPF’s “dissatisfaction with his services,” despite Individual Defendant, Ritchey, Gatlin

and Individual Defendant, Golem’s knowledge of the Plaintiff’s disability.




                                                 10
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 11 of 26




       51.     As noted above and for reasons unknown to the Plaintiff, the discriminatory

complaints of and concerning him, were allegedly investigated in secret and not brought to his

attention until September 27, 2019, wherein Individual Defendant, Ritchey, notified the Plaintiff

that there were some complaints about his performance during conference calls, and that they

were going to remove him from all activities involving contact with and related to HCPF.

       52.     The Plaintiff informed Individual Defendant, Ritchey that he attributed the

pretextual comments and complaints to his hearing disability; and at that time, it seemed that

Individual Defendant, Ritchey was unaware of the nature or severity of Plaintiff’s hearing

impairment despite his communications with Individual Defendants, Gatlin’s and Golem’s

knowledge of the Plaintiff’s disability and the Plaintiff’s years of professional service.

       53.     Plaintiff explicitly requested that accommodations be made to enable him to hear

the conference calls more clearly, in order to be given the opportunity to correct the concerns and

discriminatory and pretextual allegations of Individual Defendants of HCPF and Individual

Defendants of EQHS.

       54.     In response to an inquiry from the Plaintiff, Individual Defendant, Ritchey stated

that he did not know if Individual Defendant, Denney knew about the Plaintiff’s hearing

impairment.

       55.     Plaintiff also informed Individual Defendant, Ritchey that he worked very closely

with Ms. Joey Gallegos, an HCPF employee, on Appeals during the entire two and a half years

he had worked at Defendant EQHS; Ms. Gallegos was responsible for conducting the frequent

Medicaid Appeals Hearings at which Plaintiff testified, and had a much broader and more

detailed exposure to Plaintiff’s competence outside of the weekly 30-minute conference calls.

Moreover, this HCPF employee attended all of these weekly conference calls. Plaintiff requested



                                                 11
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 12 of 26




that Individual Defendant, Ritchey speak with this employee in order to get a more balanced

view of his performance and competency; Individual Defendant, Ritchey promised that he would

do so.

         56.     Individual Defendant, Ritchey also promised that he would speak with Individual

Defendant, Denney, to inform her of Plaintiff’s disability and its attribution to the complaints in

order to get her to reconsider the discriminatory demand for Plaintiff’s immediate removal from

contact with HCPF.

         57.     Individual Defendant, Ritchey further promised Plaintiff that he would receive

reasonable accommodations regarding his severe hearing disability.

         58.     In a meeting on or about October 9, 2019, Individual Defendant, Ritchey stated to

Plaintiff that in the period since the preceding meeting (September 27, 2019), he spoke with

Individual Defendant, Denney at HCPF and informed her “for the very first time” about the

Plaintiff’s hearing impairment.

         59.     Individual Defendant, Ritchey notified the Plaintiff that Individual Defendant,

Denney discriminatorily stated that, “this new information did not matter and did not change

HCPF’s position”, demonstrating Individual Defendant, Denny’s personal animus and

intentional and improper interference with the Plaintiff’s contractual relationship with Defendant

EQHS.

         60.     Individual Defendants of HCPF’s actions are particularly egregious regarding

their refusal to take Plaintiff’s disability into consideration, given their stated policy and

commitment to provide “auxiliary aids” to individuals with disabilities including hearing

impairment, whom interact with the Department.5


5
  “Auxiliary Aids and Services for Individuals with Disabilities,” available on the HCPF web site at:
https://www.colorado.gov/pacific/sites/default/files/HCPF Auxiliary Aids and Services Policy and Procedure.pdf

                                                       12
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 13 of 26




       61.     Individual Defendant, Ritchey also stated that he asked Individual Defendant,

Denney for contact information for the employee named by Plaintiff who had much more

interaction with the Plaintiff than any of the HCPF individuals who complained about conduct at

conference calls; Individual Defendant, Ritchey said Individual Defendant, Denney declined to

give him the requested information and that he never spoke with this employee as Plaintiff had

requested.

       62.     On or about October 14, 2019, following Defendant EQHS’s discussions with

Individual Defendants of HCPF, the Plaintiff received a correspondence, in summary giving him

the Hobson’s choice to take a demotion from his Senior Medical Director position along with a

salary decrease or, to resign; furthermore, the correspondence was absent of any offer concerning

accommodation for the Plaintiff’s disability, whatsoever.

       63.     Moreover, the Plaintiff was unlawfully and discriminatorily told by Individual

Defendant, Ritchey, that accommodations would be offered only if the Plaintiff agreed to the

demotion and salary decrease.

       64.     The adverse employment actions which were discriminatorily and conspiratorially

taken against the Plaintiff due to the unlawful and maliciously motivated complaints and

decisions made by Defendant EQHS and the Individual Defendants of HCPF, were pretextual,

unlawful and displayed personal animus and unlawful conduct, and for those reasons among

others, the Plaintiff was unwilling to accept the pretextual and discriminatory alternative role or

the meager severance offer in return for his resignation; the Plaintiff has never, and did not have

any present intention of resigning.

       65.     Consequently, despite requests made by Plaintiff’s counsel to Defendant EQHS’s

counsel, there was no formal notice of Plaintiff’s separation from employment.



                                                 13
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 14 of 26




       66.     Furthermore, officials of Defendant EQHS failed to follow its Employee Guide to

Human Resources Policies & Procedures, Chapter 5, concerning its Progressive Discipline

Policy and Performance/Behavior Improvement provisions.

       67.     Plaintiff received his final direct deposit from Defendant EQHS on October 25,

2019; the final payment received, paired with Defendant EQHS’s failure to communicate a

return to work date, led Plaintiff to conclude that he had been wrongfully and constructively

discharged.

       68.     The conspiratorial actions and unlawful decisions made by Individual Defendants

of EQHS and Individual Defendants of HCPF, diminished his anticipatory reliance of his

contractual relationship, directly resulting in the Plaintiff’s constructive discharge, and their

discriminatory and defamatory statements about the Plaintiff’s ability to perform his job as a

Senior Medical Director have severely damaged his reputation and ability to secure future

employment both in the private sector and with any government agency at a comparable or

higher level of salary and rank as he previously held.

       69.     Additionally, Individual Defendants Ritchey, Gatlin and Golemi, of EQHS stated

they had “no other choice” as they “had an obligation to be responsive to their client's [HCPF]

stated concerns and to accommodate them” as they are Defendant EQHS's client.

       70.     Plaintiff served his Notice of Intent to Sue upon William V. Allen

First Assistant Attorney General, Litigation Section, Office of the Attorney General in

compliance with the Governmental Immunity Act, on or about December 3, 2019.

       71.     Plaintiff, filed his Charge of Discrimination with the Equal Employment

Opportunity Commission and received his Notice of Right to Sue dated October 1, 2020.




                                                  14
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 15 of 26




                        PLAINTIFF’S FIRST CLAIM FOR RELIEF
        Disability Discrimination in Violation of the Americans with Disabilities Act
                                  (ADA) 42 U.S.C. § 12101

       72.     Plaintiff incorporates herein by reference each and every allegation contained in

¶¶ 1 - 71 of this Verified Complaint and Jury Demand.

       73.     Plaintiff has been diagnosed with Ménière's Disease and is therefore disabled and

a protected member under the Americas with Disabilities Act (ADA).

       74.     Defendant EQHS took adverse employment action against the Plaintiff with

respect to his compensation, terms, conditions, and privileges of employment, ultimately

resulting in his wrongful termination which, but for his disability, would not have taken place.

       75.     Individual Defendants made the discriminatory decision to limit and segregate the

Plaintiff from performing certain duties in a way which deprived the Plaintiff of employment

opportunities, adversely affecting his status as an employee, which, but for his disability, would

not have taken place.

       76.     Individual Defendants of EQHS failed to issue the Plaintiff with progressive

discipline and due process and made the discriminatory decision to offer the Plaintiff a demotion

with a wage reduction or in the alternative, the Plaintiff could resign from his position.

       77.     Individual Defendants of EQHS and HCPF, intentionally and maliciously

discriminated against the Plaintiff when they subjected him to differential treatment based on his

protected statuses.

       78.     As a direct and proximal result of Defendants’ intentional disability

discrimination, Plaintiff suffers and continues to suffer injury including, but not limited to,

severe emotional distress, mental anguish, physical pain and suffering, psychological and

emotional pain and suffering, including psychological damage.



                                                 15
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 16 of 26




       79.     As a direct and proximal result of Defendants’ intentional disability

discrimination conduct, Plaintiff also suffers pecuniary losses including, but not limited to, lost

wages, future lost wages and benefits, diminished opportunities for career advancement, damage

to his reputation and damage to his re-employment opportunities; and for such other and further

relief as the Court deems just.

                      PLAINTIFF’S SECOND CLAIM FOR RELIEF
      Disability Discrimination in Violation of the Colorado Anti-Discrimination Act,
                                  C.R.S. 24-34-401 et seq.

       80.     Plaintiff incorporates herein by reference each and every allegation contained in

¶¶ 1 - 79 of this Verified Complaint and Jury Demand.

       81.     Plaintiff has been diagnosed with Ménière's Disease and is therefore disabled and

a protected member under the CADA.

       82.     The Individual Defendants of HCPF and EQHS were aware or should have

reasonably been aware of the Plaintiff’s Disability.

       83.     The Individual Defendants pretextually and secretly compiled a list of concerns

regarding the Plaintiff’s performance and competence with total disregard to his disability.

       84.     The Individual Defendants subjected the Plaintiff to adverse employment action,

ultimately resulting in his wrongful termination on the basis of his disability.

       85.     The Individual Defendants discriminatorily and unlawfully refused to provide

accomodations to the known physical/mental limitations of the Plaintiff, a qualified individual, in

order to address the concerns of EQHS and HCPF, unless he accepted a less desirable position

with a wage decrease.

       86.     The Individual Defendants knowingly discriminated against the Plaintiff on the

basis of his disability when they made the decision to sever his contact and job duties with HCPF



                                                 16
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 17 of 26




after having knowledge of his disability, stating that, “this new information did not matter and

did not change HCPF’s position” which, but for his disability, would not have occurred.

       87.     As a direct and proximal result of Defendants’ intentional disability

discrimination, Plaintiff suffers and continues to suffer injury including, but not limited to,

severe emotional distress, mental anguish, physical pain and suffering, psychological and

emotional pain and suffering, including psychological damage.

       88.     As a direct and proximal result of Defendants’ intentional disability

discrimination conduct, Plaintiff also suffers pecuniary losses including, but not limited to, lost

wages, future lost wages and benefits, diminished opportunities for career advancement, damage

to his reputation and damage to her re-employment opportunities; and for such other and further

relief as the Court deems just.

                      PLAINTIFF’S THIRD CLAIM FOR RELIEF
      Unlawful Interference with an Existing Contract and with Prospective Economic
                             Advantage in Violation of §1983.

       89.     Plaintiff incorporates herein by reference each and every allegation contained in

¶¶ 1 - 88 of this Verified Complaint and Jury Demand.

       90.     Plaintiff had a contract of employment with Defendant EQHS, who at all times

material, had a contract with HCPF to perform utilization reviews for Medicaid beneficiaries,

including prospective reviews, retrospective reviews, and medical necessity reviews, utilizing

nationally recognized evidence based prior authorization request (PAR) review criteria; under

the contract, HCPF had to approve all senior level EQHS positions in the State.

       91.     Individual Defendants of HCPF had knowledge of the Plaintiff’s contractual

relationship with Defendant EQHS.




                                                 17
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 18 of 26




        92.     Individual Defendants of HCPF maliciously began to pretextually gather and

exaggerate derogatory and misleading information of and concerning the Plaintiff’s performance

and competence after his disagreement and refusal to perform unlawful and violative acts at the

direction of Individual Defendants of HCPF and EQHS; all of which were pretextual and directly

attributed to his disability.

        93.     Individual Defendants of HCPF intentionally and by wrongful and discriminatory

means, interfered with the Plaintiff’s contract relationship with Defendant EQHS, depriving him

of his rights and causing him harm.

        94.     The Plaintiff had a business relationship with Defendant EQHS which was

severed due to the unlawful and intentional actions of Individual Defendants of HCPF,

specifically, Individual Defendant, Denney’s discriminatory statement when she became aware

of the Plaintiff’s disability, that, “this new information did not matter and did not change HCPF’s

position.”

        95.     Acting under their own personal animus and with the intention to harm, the

Individual Defendants of HCPF’s intentional interference involved improper conduct when they

caused for the Plaintiff to be subjected to adverse employment action on the basis of his

disability and for his refusal to perform unlawful acts.

        96.     The Plaintiff’s anticipatory reliance upon his contractual relationship with

Defendant EQHS, its revenues and other benefits of his employment along with future career

opportunities was diminished, which would not have not occurred but for the Individual

Defendants’ intentional and improper interference.

        97.     As a direct and proximal result of the Individual Defendants of HCPF’s,

intentional and improper interference with the Plaintiff’s contractual relationship and with



                                                 18
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 19 of 26




prospective economic advantage, Plaintiff suffers and continues to suffer injury including, but

not limited to, severe emotional distress, mental anguish, physical pain and suffering,

psychological and emotional pain and suffering, including psychological damage.

        98.    As a direct and proximal result of Individual Defendants of HCPF’s, intentional

and improper interference with the Plaintiff’s contractual relationship and with prospective

economic advantage, Plaintiff also suffers pecuniary losses including, but not limited to, lost

wages, future lost wages and benefits, diminished opportunities for career advancement, damage

to his reputation and damage to his re-employment opportunities; and for such other and further

relief as the Court deems just.

                  PLAINTIFF’S FOURTH CLAIM FOR RELIEF
 Wrongful Harassment Resulting in Forced Termination in Violation of the Public Policy of
                                 the State of Colorado

        99.    Plaintiff incorporates herein by reference each and every allegation contained in

¶¶ 1 - 98 of this Verified Complaint and Jury Demand.

        100.   The Plaintiff suffered adverse employment action after refusing to perform

unlawful directives given by Individual Defendants of EQHS and HCPF, in violation of public

interest.

        101.   The Plaintiff suffered adverse employment action after reporting his disagreement

and refusal to perform unlawful directives given to him by Individual Defendants of HCPF and

EQHS regarding violations of statute, policies, procedures and public interest.

        102.   Thereafter, Individual Defendants of HCPF and EQHS secretly conspired to

gather derogatory, exaggerated and misleading information of and concerning the Plaintiff and

masked their motivation to discriminate against the Plaintiff based on his protected activity, in an




                                                19
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 20 of 26




intentional attempt to improperly interfere with Plaintiff’s contractual relationship, which

ultimately resulted in the Plaintiff’s wrongful termination.

       103.    As a direct and proximal result of the Individual Defendants’ intentional and

improper conspiratorial conduct ultimately resulting in Plaintiff’s wrongful termination, the

Plaintiff suffers and continues to suffer injury including, but not limited to, severe emotional

distress, mental anguish, physical pain and suffering, psychological and emotional pain and

suffering, including psychological damage.

       104.    As a direct and proximal result of Individual Defendants ‘intentional and

improper conspiratorial conduct ultimately resulting in Plaintiff’s wrongful termination, Plaintiff

also suffers pecuniary losses including, but not limited to, lost wages, future lost wages and

benefits, diminished opportunities for career advancement, damage to his reputation and damage

to her re-employment opportunities; and for such other and further relief as the Court deems just.

                         PLAINTIFF’S FIFTH CLAIM FOR RELIEF
                                  Promissory Estoppel

       105.    Plaintiff incorporates herein by reference each and every allegation contained in

¶¶ 1 - 104 of this Verified Complaint and Jury Demand.

       106.    The Plaintiff reasonably relied on the presence of promises unambiguous to the

terms and conditions of his employment and future intention with Defendant EQHS.

       107.    Defendant EQHS should have reasonably expected the Plaintiff to rely on its

promises upon the Plaintiff’s hiring date as the Senior Medical Director for Defendant EQHS.

       108.     Defendant EQHS acted on the promise, to the Plaintiff’s detriment, resulting in

Plaintiff’s unlawful and discriminatory discharge.

       109.    Defendant EQHS, motivated by malice, acted in bad faith when they secretly

conspired to discriminate against the Plaintiff and compile derogatory and misleading

                                                 20
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 21 of 26




information of and concerning his performance and competence; marginalized the Plaintiff’s

protected activity and disability, all while neglecting to provide the Plaintiff with

accommodation and due process. All of which resulted in a hostile working environment,

detriment to his reputation, and the final act of stripping away the Plaintiff’s employment status

and the reasonably relied upon promises therein and the promises must be enforced to prevent

injustice.

        110.     As a direct and proximal result of Defendant EQHS’ conduct, the Plaintiff

suffers and continues to suffer injury including, but not limited to, severe emotional distress,

mental anguish, physical pain and suffering, psychological and emotional pain and suffering,

including psychological damage.

        111.   As a direct and proximal result of Defendant EQHS’ conduct, Plaintiff also

suffers pecuniary losses including, but not limited to, lost wages, future lost wages and benefits,

diminished opportunities for career advancement, damage to his reputation and damage to his re-

employment opportunities; and for such other and further relief as the Court deems just.

                         PLAINTIFF’S SIXTH CLAIM FOR RELIEF
                                       Conspiracy

        112.   Plaintiff incorporates herein by reference each and every allegation contained in

¶¶ 1 - 111 of this Verified Complaint and Jury Demand.

        113.   Plaintiff had a contract of employment with Defendant EQHS, who at all times

material, had a contract with HCPF to perform utilization reviews for Medicaid beneficiaries,

including prospective reviews, retrospective reviews, and medical necessity reviews, utilizing

nationally recognized evidence based prior authorization request (PAR) review criteria; under

the contract, HCPF had to approve all senior level EQHS positions in the State.




                                                 21
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 22 of 26




        114.    Individual Defendants of HCPF and EQHS had knowledge of the Plaintiff’s

contractual relationship with Defendant EQHS.

        115.    Individual Defendants of HCPF and EQHS began to pretextually gather and

exaggerate derogatory and misleading information of and concerning the Plaintiff’s performance

and competence after his disagreement and refusal to perform unlawful and violative acts at the

direction of Individual Defendants of HCPF and EQHS; all of which were pretextual and directly

attributed to his disability, in a conspiratorial effort to rid the Plaintiff of his employment.

        116.    Individual Defendants of HCPF and EQHS, acting outside of their scope of

employment, intentionally and by conspiratorial means, interfered with the Plaintiff’s contract

relationship with Defendant EQHS, depriving him of his rights and causing him harm.

        117.    The Plaintiff had a business relationship with Defendant EQHS which was

severed due to the unlawful and conspiratorial actions of Individual Defendants of HCPF and

EQHS, specifically, Individual Defendant, Denney’s discriminatory statement when she became

aware of the Plaintiff’s disability, that, “this new information did not matter and did not change

HCPF’s position.”

        118.    Acting under their own personal animus and with the intention to harm, the

Individual Defendants of HCPF and EQHS’s conspiratorial interference involved improper

conduct when they caused for the Plaintiff to be subjected to adverse employment action on the

basis his disability and engagement in protected activity.

        119.    By engaging in conspiratorial conduct outside of their scope of employment, and

demanding the Plaintiff be removed from working with HCPF, Individual Defendants of HCPF

and EQHS acted in violation of their obligations to the Corporations and law.




                                                   22
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 23 of 26




        120.   As a direct and proximal result of the Individual Defendants of HCPF and

EQHS’s, conspiratorial conduct, Plaintiff suffers and continues to suffer injury including, but not

limited to, severe emotional distress, mental anguish, physical pain and suffering, psychological

and emotional pain and suffering, including psychological damage.

        121.   As a direct and proximal result of Individual Defendants of HCPF and EQHS’s,

conspiratorial conduct, Plaintiff also suffers pecuniary losses including, but not limited to, lost

wages, future lost wages and benefits, diminished opportunities for career advancement, damage

to his reputation and damage to his re-employment opportunities; and for such other and further

relief as the Court deems just.

                      PLAINTIFF’S SEVENTH CLAIM FOR RELIEF
        Violation of Plaintiff’s Rights under the First, Fifth and Fourteenth Amendments to
                                 the United States Constitution.

        122.   Plaintiff incorporates herein by reference each and every allegation contained in

¶¶ 1 - 121 of this Verified Complaint and Jury Demand.

        123.   The ethics of the Plaintiff’s profession and the legal requirements, including the

Hippocratic Oath and the lawful requirements to ensure that all evidence presented in Appellate

Judicial or Quasi-Judicial proceedings be truthful, are protected by the First, Fifth and Fourteenth

Amendments to the United States Constitution.

        124.   The unlawful actions described in this Verified Complaint and Jury Demand were

designed, intended and maliciously motivated to violate these constitutional protections of the

Plaintiff.

        125.   The Plaintiff was subjected to adverse employment action and interference with

his contract of employment after exercising his rights and expressing his refusal to perform

unlawful acts at the direction of Individual Defendants of HCPF.



                                                 23
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 24 of 26




       126.     Individual Defendants of HCPF and EQHS failed to afford the Plaintiff with his

right to due process and equal protection under the Fifth and Fourteenth Amendments to the

United States Constitution.

       127.    As a direct and proximal result of the Individual Defendants unconstitutional acts,

Plaintiff suffers and continues to suffer injury including, but not limited to, severe emotional

distress, mental anguish, physical pain and suffering, psychological and emotional pain and

suffering, including psychological damage.

       128.    As a direct and proximal result of Individual Defendants unconstitutional acts,

Plaintiff also suffers pecuniary losses including, but not limited to, lost wages, future lost wages

and benefits, diminished opportunities for career advancement, damage to his reputation and

damage to her re-employment opportunities; and for such other and further relief as the Court

deems just.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Honorable Court enter Judgment in his favor and

against the Defendant as follows:

               (a)     On Plaintiff’s First Claim for Relief for Disability Discrimination in

       Violation of the Americans with Disabilities Act (ADA) 42 U.S.C. § 12101; in an amount

       to be determined at trial;

               (b)     On Plaintiff’s Second Claim for Relief for Disability Discrimination in

       Violation of the Colorado Anti-Discrimination Act, C.R.S. 24-34-401, et seq, in an

       amount to be determined at trial;




                                                 24
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 25 of 26




                  (c)      On Plaintiff’s Third Claim for Relief for Unlawful Interference with an

          Existing Contract and with Prospective Economic Advantage in Violation of §1983, in an

          amount to be determined at trial;

                  (d)      On the Plaintiff’s Fourth Claim for Relief for Wrongful Harassment

          Resulting in Forced Termination in Violation of the Public Policy of the State of

          Colorado, in an amount to be determined at trial;

                  (e)      On the Plaintiff’s Fifth Claim for Relief for Promissory Estoppel, in an

          amount to be determined at trial;

                  (f)      On Plaintiff’s Sixth Claim for Relief for Conspiracy, in an amount to be

          determined at trial; and,

                  (e)      On Plaintiff’s Seventh Claim for Relief for Violation of Plaintiff’s Rights

          under the First, Fifth and Fourteenth Amendments to the United States Constitution, in an

          amount to be determined at trial.

                                                JURY DEMAND

          Plaintiff, Stephen Gorshow, respectfully demands a Trial by Jury on all issues presented
herein.

Respectfully submitted this 13th day of November 2020.

                                                                s/s John W. McKendree______
                                                                John W, McKendree, #1209
                                                                OFFICES OF JOHN W. McKENDREE,
                                                                LAWYER & CONSULTANT
                                                                1287 S. 8th Ave, I-172
                                                                Brighton, CO 80601
                                                                (303) 618-8780
                                                                jwm@mckendreelaw.com


        In accordance with C.R.C.P. 121§ 1-26(7), a printed copy of this document with original signatures is
maintained by the filing part and will be made available for inspection by other parties or the Court upon request.


                                                          25
Case 1:20-cv-03687-KLM Document 4 Filed 12/17/20 USDC Colorado Page 26 of 26




 Plaintiff's Address: 11570 E. Dorado Ave., Englewood, CO 80111




                                         VERIFICATION

 STATE 0F COLORADO



 CITY AND COUNTY 0F

        I, Stephen Gorshow, have had this Verified Complaint and Jury Demand read aloud to
 me, and I certify that the information contained herein is true and correct and to the best of my
 knowledge, information and belief.




 Subscribed and sworn to before me this ±i day of November, 2020, by Stephen Gorshow.




 Witness my hand and official seal.




 My commission Expires: o¢/o{L/zr2f          {{SEAL}}
                                                                            DYLAN BARTLE
                                                                             NOTARY PUBLIC
                                                                          STATE oF coLormo
                                                                        NOTARY ID 20204020137
                                                                   MY COMMISsloN EXPIRES JUNE 9, 2024




                                                26
